Citation Nr: 0522833	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  00-11 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a major depressive disorder from October 10, 1999 to July 
21, 2002.

2.  Entitlement to a compensable rating for the major 
depressive disorder as of July 22, 2002.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from August 1997 to October 
1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) - which granted service connection for a major 
depressive disorder and assigned an initial 10 percent rating 
effective from October 10, 1999.

The veteran underwent a VA examination in November 2001 and, 
after considering the results of it and the other evidence of 
record, the RO reduced the rating for his major depressive 
disorder from 10 percent to 0 percent (i.e., noncompensable), 
effective July 22, 2002.  Since he had timely appealed the 
initial 10 percent rating assigned for his major depressive 
disorder, just after establishing his entitlement to service 
connection for this condition, the Board must consider his 
claim in this context.  This, in turn, requires determining 
whether he is entitled to a "staged" rating to compensate 
him for times since filing his claim when his major 
depressive disorder may have been more severe than at other 
times during the course of his appeal.  So the issues 
currently before the Board are whether he is entitled to an 
initial rating higher than 10 percent for the period 
immediately preceding that reduction, and whether he is 
entitled to a compensable rating as of that date.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

In his March 2000 substantive appeal, on VA Form 9, the 
veteran requested a Travel Board hearing before a Veterans 
Law Judge (VLJ).  But in July 2000, the veteran cancelled 
that hearing and indicated he wanted a hearing before a 
local hearing officer at the RO, instead.  He since has 
submitted an additional statement in August 2000 canceling 
his RO hearing, too.  See 38 C.F.R. § 20.704 (2004).



The Board remanded the claims to the RO in July 2003 for 
further development and consideration.  Unfortunately, 
however, the RO did not complete all of the development 
requested.  So, for the reasons discussed below, the claims 
are again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As already alluded to, the Board previously remanded the 
veteran's claims to the RO in July 2003 order to comply with 
the Veterans Claims Assistance Act (VCAA) and to have him 
undergo a VA psychiatric examination to obtain a medical 
opinion concerning the current severity of his major 
depressive disorder.  And while the report of his October 
2004 VA psychiatric examination contains sufficient 
information to properly rate his major depressive disorder, 
the RO failed to comply with the Board's directives regarding 
the VCAA when sending him a January 2004 letter concerning 
this law.

The January 2004 letter in question contains an explanation 
of the evidence needed to establish entitlement to service 
connection.  But bear in mind the claims currently on appeal 
are not for service connection (this already has been 
granted) - rather, they are for higher ratings for an 
already service-connected disability, a major depressive 
disorder, for the periods from October 10, 1999 to July 21, 
2002 and from July 22, 2002 to the present.  So that VCAA 
letter does not comply with 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002) or the implementing regulations found at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  
Cf. Huston v. Principi, 17 Vet. App. 195 (2003) (requiring VA 
to advise the veteran that evidence of an earlier filed claim 
is necessary to substantiate his claim for an earlier 
effective date).  As such, the RO has failed to comply with 
the Board's July 2003 remand directive concerning the VCAA.  
Consequently, this, in turn, requires another remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders).




Accordingly, this case is again REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.  Send the veteran another VCAA letter.  
The letter must:  (a) inform him about 
the information and evidence not of 
record that is necessary to substantiate 
his claims for higher ratings for his 
major depressive disorder; (b) inform him 
about the information and evidence that 
VA will seek to provide; (c) inform him 
about the information and evidence he is 
expected to provide; and (d) request or 
tell him to provide any evidence in his 
possession pertaining to these claims.  
See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  See, too, 
Huston v. Principi, 17 Vet. App. 195 
(2003).  (Note:  the prior VCAA letter, 
sent in January 2004, discussed these 
requirements in the context of him 
establishing his entitlement to service 
connection, but his claims currently 
before the Board are not for service 
connection - instead, for higher 
ratings.)

And the veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding his claims.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.

2.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
the benefits sought are not granted to 
the veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

